     Case 2:16-cv-00031-SPL-DMF Document 276 Filed 09/10/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                              )     No. CV-16-00031-PHX-SPL (DMF)
       Keith Early, et al.,
 9                                              )
                                                )
                         Plaintiffs,            )     ORDER
10                                              )
       vs.
11                                              )
                                                )
       State of Arizona, et al.,                )
12                                              )
13                       Defendants.            )
                                                )
14                                              )

15           Before the Court is the parties’ Stipulation to Extend Dismissal Date (Doc. 275).
16    Finding good cause appearing,
17           IT IS ORDERED that the Stipulation to Extend (Doc. 275) is granted.
18           IT IS FURTHER ORDERED that this case will be dismissed with prejudice on
19    November 8, 2019 unless a stipulation to dismiss is filed prior to the dismissal date.
20           Dated this 9th day of September, 2019.
21
22
23                                                     Honorable Steven P. Logan
                                                       United States District Judge
24
25
26
27
28
